PER CURIAM:
Motion to reinstate cause dismissed for lack of prosecution, and motion to set aside bond forfeiture in the above-styled and numbered cause is hereby sustained.
The Clerk of the Supreme Court will reinstate the above cause on the docket of this Court, and the order of this Court on which appeal bond heretofore forfeited May 16, 1966, against the sureties, T. G. Kennedy and James D. Stringer, and appellant, shown on the Minutes of this Court in Minute Book BN, page 577, be and it is hereby set aside and the appeal bond is reinstated. The appellant will be released from jail pending hearing on appeal, and the appellant and his attorney will take notice that briefs are required in accordance with the new Rules of this Court, from and after this cause is reinstated. The Clerk will also 'notify the attorney of record for appellant.
Motion to reinstate and motion to set aside bond forfeiture sustained.
All Justices concur.